DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           ALDORA ALUMINUM & GLASS PRODUCTS, INC.,
                         Appellant,

                                    v.

  SUN CAPITAL PARTNERS, INC., TRULITE GLASS AND ALUMINUM
  SOLUTIONS, LLC, and AGC FLAT GLASS NORTH AMERICA, INC.,
                          Appellees.

                              No. 4D21-1614

                              [June 23, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE16-005356.

   George M. Vinci, Jr. and Karen Rich of Spector Gadon Rosen Vinci LLP,
St. Petersburg, for appellant.

  Steven J. Rothman and James C. Gavigan, Jr. of Jones Foster P.A.,
West Palm Beach, for appellee AGC Flat Glass North America, Inc.

PER CURIAM.

   Affirmed.

WARNER, FORST and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.